Per curiam.
The State Bar of Georgia brought disciplinary proceedings against Lloyd D. Murray seeking his suspension from the practice of law during the pendency of his appeal of the conviction of two counts in a criminal case in the United States District Court for the Southern District of Georgia.
In the criminal case, Mr. Murray was convicted for two transactions of conspiring to knowingly and intentionally possess approximately 40,559 pounds of marijuana with intent to distribute marijuana. He was sentenced to two five-year terms running concurrently to *823be followed by two special parole terms of five years each, to rim concurrently.
Decided May 27, 1980.
Omer W. Franklin, Jr., General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, for State Bar of Georgia.
Dickinson, Levy & Taylor, Clyde M. Taylor, Jr., Charles M. Jones, for Murray.
The proceeding brought by the State Bar is under the provisions of State Bar Rule 4-106 which provides that an attorney may be suspended from the practice of law during the period of pendency of an appeal from the conviction of any felony or misdemeanor involving moral turpitude. This matter was heard before a Special Master who made findings of fact and conclusions of law, including the finding that the crimes for which Mr. Murray was accused and for which he was convicted involved moral turpitude. The Special Master recommended the suspension of Mr. Murray from the practice of law pending the termination of his appeal. We have reviewed the record of the proceedings and find that the recommendation of the Special Master was authorized by the evidence and we therefore order that Lloyd D. Murray be suspended from the practice of law in the State of Georgia pending the termination of his appeal.

Suspended pending termination of appeal.


All the Justices concur.